Citation Nr: 1105592	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-14 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include major depressive disorder with psychotic 
features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1990.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the Veteran's 
claim of entitlement to service connection for psychiatric 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand is necessary for purposes of further development with 
respect to the claim for service connection for an acquired 
psychiatric disability to include major depressive disorder with 
psychotic features.

During the Veteran's April 2006 VA examination, he reported that 
he was receiving outpatient treatment since March 2005.  During 
his February 2010 VA examination, he reported that he was last 
seen by his attending psychiatrist at the Arecibo VA clinic in 
December 2009.  There are no records on file, however, of the 
Veteran's VA treatment dated since December 2007.  Because 
potentially pertinent VA and private records are not currently 
associated with the claims folder, ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  Under the 
law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  As such, the Board has no 
discretion and this claim must be remanded to associate those 
records with the claims folder.  

Thereafter, a VA examination is necessary in order to obtain an 
opinion as to whether an acquired psychiatric disability to 
include major depressive disorder with psychotic features had its 
onset in or was related to service.  Fulfillment of VA's 
statutory duty to assist the appellant includes providing an 
additional VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical examination, 
and providing a medical opinion that takes into account the 
records of prior medical treatment.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In reaching this determination, the Board acknowledges that, 
pursuant to the Board's December 2008 remand, the Veteran was 
afforded a VA psychiatric examination in February 2010.  Because 
the February 2010 VA examiner, however, did not acknowledge the 
Veteran's in-service psychiatric complaints and his competent and 
credible report of psychiatric symptoms since service, the Board 
finds the examination report not adequate for rating purposes.  
Accordingly, another VA psychiatric examination is necessary to 
adjudicate this claim.

In weighing and assessing the Veteran's statements reporting 
continuity of symptoms, in relationship with other evidence of 
record, the Board finds them credible.  In this regard, the Board 
observes that the Veteran's currently reported symptoms are 
similar to those recorded in the service treatment records.  
Further, the Board notes that the Veteran is competent to report 
psychiatric symptoms he perceives, as well as their continuity.  
Thus, in the examination report, the VA examiner must acknowledge 
the Veteran's competent and credible report of a continuity of 
symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate if the examiner did 
not comment on the Veteran's report of in-service injury but 
relied on the service medical records to provide a negative 
opinion).

Prior to examination, the Veteran should be provided an 
opportunity to submit any lay evidence from himself and others, 
of continuity of symptoms since service, to include such lay 
evidence as statements from others familiar with the Veteran's 
complaints of symptoms referable to his claim.

Accordingly, the case is REMANDED for the following action:

1.  First, obtain any pertinent, outstanding 
treatment records, to specifically include VA 
treatment records dated since December 2007.

2.  Notify the Veteran that he may submit lay 
evidence of any continuity of symptoms, to 
include statements from others familiar with 
the Veteran's complaints of symptoms 
referable to his psychiatric problems during 
and/or since service.  Provide an appropriate 
period of time for the receipt of such 
requested lay evidence.

3.  Then afford the Veteran a VA psychiatric 
examination, to be conducted, if possible, by 
an examiner other than the physician who 
performed the February 2010 VA psychiatric 
examination, to determine the nature, extent, 
onset and etiology of any psychiatric 
disability, to specifically include major 
depressive disorder with psychotic features, 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

The examiner should opine as to whether it is 
at least as likely as not that any 
psychiatric disability, to include major 
depressive disorder with psychotic features 
found to be present, is related to or had its 
onset in service, or developed within one 
year of his discharge from active duty.  In 
offering opinions, the examiner must 
acknowledge the in-service notation of an 
adjustment disorder related to workplace 
issues, Veteran's report of a continuity of 
symptoms since service, and his current 
psychiatric symptoms and diagnosis.  The 
rationale for all opinions expressed should 
be set forth in a legible report.

4.  Then the RO should readjudicate the 
Veteran's appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

